DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/02/22 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Mukherjee et al (US 2014/0070320) in view of Noguchi et al (US 2003/0087513) and Varadarajan et al (US 10,037,905).
 Regarding claim 1, Mukherjee (Figs. 2B-8B) discloses a method comprising: forming a fin 140 extending from a substrate 105; forming a dummy gate (not shown, “gate replacement process”, see [0025]) over a channel region of the fin 140; forming a source/drain region 131A/131B adjacent the dummy gate; depositing an interlayer dielectric (ILD) layer (not labeled) over the source/drain region; replacing the dummy gate (“gate replacement process”, [0025]) with a metal gate 120B, the metal gate 120B comprising a first metal ([0025]); planarizing the metal gate and the ILD layer with a chemical mechanical polish (CMP) process (Fig. 3B and [0029]).
Mukherjee does not disclose: suspensions of a slurry for the CMP process being diffused into the first metal of the metal gate during the CMP process, the suspension comprising carbon; and after the planarizing, exposing the metal gate to a reducing gas, the reducing gas penetrating into the first metal of the metal gate to react with the suspensions of the slurry diffused into the first metal gate of the metal gate, a redox potential of the reducing gas being greater than a redox potential of the suspensions. 
However, Noguchi (Figs. 8-9) teaches a method comprising: suspensions of a slurry for the CMP process being diffused into the metal structure 18a during the CMP process (i.e., diffusing “the oxidizer”  into the metal structure to form metal oxide, see [0184] and [0201]), the suspension comprising carbon ([0184]), and after the planarizing, exposing the metal structure 18a to a reducing gas (i.e., hydrogen, [0201]), and the reducing gas penetrating into the metal structure to react with the suspensions of the slurry diffused into the metal structure (the hydrogen reducing gas is heated to 200-474⁰ C which is the same temperature range as Applicant’s invention for penetrating into top surface of metal to react with  metal oxide, see [0201]).  Accordingly, it would have been obvious to modify the method of Mukherjee by diffusing suspensions of a slurry for the CMP process into the first metal of the metal gate structure during the CMP process in order to form a corrosion resistant protective film on the surface of the metal gate to inhibit or suppress the progress of polishing (see Noguchi, [0193]), and exposing the metal gate structure  to a reducing gas for penetrating the reducing gas into the first metal of the metal gate structure after the planarizing in order to reduce the metal oxide formed on the surface of the metal gate during CMP, as taught by Noguchi ([0201]).  It is noted that because the hydrogen gas functioning as reducing gas for reducing oxidized metal to the corresponding metal gate, it would have been obvious to have a redox potential of the reducing gas being greater than a redox potential of the suspensions in order to transfer electrons to the diffused suspensions.
Noguchi teaches the reducing gas comprising hydrogen ([0201]) but does not disclose the reducing gas comprising H2N2.
However, Varadarajan teaches a method comprising a reducing gas for removing the metal oxide and/or CMP slurry residue on the metal structure (column 7, lines 42-52), and the reducing gas comprising hydrogen or hydrogen nitride (column 15, claim 4).  Accordingly, it would have been obvious to further modify the method of Mukherjee by substituting hydrogen nitride (i.e., H2N2) for hydrogen reducing gas of Noguchi because of their equivalence for their use in the semiconductor art as reducing gas (as taught by Varadarajan), and the selection of any of these known equivalents to be used as a reducing gas for removing the metal oxide and/or CMP slurry residue on the metal structure would be a matter of obvious design choice.


 
 
Regarding claim 4, Noguchi further teaches the suspensions further comprise chlorine ([0184]). 
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Mukherjee et al, Noguchi et al and Varadarajan et al as applied to claim 1 above, and further in view of Bohr et al (US 8,436,404).
Regarding claim 5, Mukherjee discloses after exposing the metal gate to the reducing gas (as modified by Noguchi), recessing the metal gate 120B (Fig. 6B), but does not disclose forming a dielectric layer on the metal gate and planarizing the dielectric layer and the ILD layer.
However, Bohr (Fig. 6B) teaches a method comprising: recessing the metal gate structure, forming a dielectric layer 602 on the metal gate structure and planarizing the dielectric layer 602 and the ILD layer110a (column 11, lines 45-50).  Accordingly, it would have been obvious to further modify the method of Mukherjee by forming a dielectric layer on the metal gate and planarizing the dielectric layer and the ILD layer in order to provide a known insulating cap which protects the metal gate from the outside environments.
Regarding claims 6-7, Mukherjee (Figs. 2B-8B) further discloses: replacing the dummy gate with the metal gate comprises forming a work function metal layer 120A ([0025]) the metal gate 120B is formed on the work function metal layer, and recessing the metal gate comprises: removing a first top portion of the metal gate 120b (Fig. 6B) with a first etching process; and removing a second top portion of the work function metal layer 120A (Fig. 7B) with a second etching process; and after the second etching process, a height of the metal gate 120B is greater than a height of the work function metal layer 120A and less than a height of the ILD layer.
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8, 10-21 and 23 are allowed.
The prior art of record neither anticipates nor renders obvious all of the limitations recited in the base claims 8 and 17, including: a redox potential of the processing gas is greater than a redox potential of the suspensions and less than a redox potential of a metal of the main metal layer.
Response to Arguments
Applicant’s arguments with respect to independent claim 1 have been considered but are moot because the new reference (US 10,037,905) is applied in the new ground of rejection. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHAT X CAO whose telephone number is (571)272-1703. The examiner can normally be reached M-F, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHAT X CAO/Primary Examiner, Art Unit 2817